887 F.2d 1080Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter Oliver MELVIN, Petitioner-Appellant,v.Michael E. BUMGARNER;  Attorney General of the State ofNorth Carolina, Respondent-Appellee.
No. 88-6553.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 18, 1989.Decided:  Sept. 26, 1989.

Walter Oliver Melvin, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellee.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Walter Oliver Melvin appeals the district court's denial of his 28 U.S.C. Sec. 2254 petition for habeas corpus relief.  We grant a certificate of probable cause, modify the judgment, and affirm the judgment as modified.


2
Melvin's challenges to his sentences are moot, as he has served his sentences and his parole has been terminated.    See Lane v. Williams, 455 U.S. 624 (1982).  Accordingly, we modify the district court's dismissal of those claims to state that they are dismissed as moot.


3
We affirm the district court's dismissal of Melvin's claim that his pretrial detention was unlawful.  This claim, even if true, would not justify habeas corpus relief.    See Gerstein v. Pugh, 420 U.S. 103, 119 (1975).


4
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.

AFFIRMED AS MODIFIED